1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    Designated Counsel for Service
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Linda_allison@fd.org
5
     Attorney for Defendant
6    DOUGLAS DUNN

7
                              IN THE UNITED STATES DISTRICT COURT
8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
                                                    )   NO. 2:17-cr-0046-DB
     UNITED STATES OF AMERICA,                      )
10
                                                    )   ORDER FOR CONTINUANCE OF
                           Plaintiff,               )   SENTENCING HEARING AND FOR
11
                                                    )   SCHEDULE FOR DISCLOSURE OF PRE-
         v.                                         )   SENTENCE REPORT
12
     DOUGLAS DUNN,                                  )
13                                                  )
                           Defendant.               )   DATE: October 30, 2018
14                                                  )   TIME: 9:00 a.m.
                                                    )   JUDGE: Hon. Deborah Barnes
15                                                  )
                                                    )
16
17
            Plaintiff and United States of America, by and through its attorney of record, Assistant
18
     United States Attorney Cameron Desmond, and defendant Douglas Dunn, individually and by
19
     and through his counsel of record, Linda Allison, and U.S. Probation hereby stipulate to continue
20
     the sentencing hearing from October 30, 2018 to December 11, 2018 at 9:00 a.m.
21
            The following is the new proposed schedule for disclosure of pre-sentence report:
22
            Proposed Pre-Sentence Report:                        10/30/2018
23
            Written Objections to the Pre-Sentence Report        11/132018
24
            Pre-Sentence Report:                                 11/20/2018
25
            Motion for Correction of the Pre-Sentence Report: 11/27/2018
26
     ///
27
     ///
28
           Reply or Statement of Non-Opposition:            12/4/2018
1
           Judgement and Sentencing:                        12/11/2018
2
3
4                                             Respectfully submitted,

5    DATE: October 15, 2018                   HEATHER E. WILLIAMS
                                              Federal Defender
6
                                              /s/ Linda C. Allison
7                                             LINDA C. ALLISON
                                              Assistant Federal Defender
8                                             Attorney for DOUGLAS DUNN

9
10   DATED: October 15, 2018                  McGREGOR W. SCOTT
                                              United States Attorney
11
                                              /s/ Cameron Desmond
12                                            CAMERON DESMOND
                                              Assistant United States Attorney
13                                            Attorney for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1                                                  ORDER

2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order.
5            It is further ordered that the October 30, 2018 judgement and sentencing hearing shall be
6    continued until December 11, 2018 at 9:00 a.m. and the Probation Officer and all parties shall
7    adhere to this schedule unless it is later modified by this Court.
8    Dated: October 15, 2018
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
